  Case 18-05005-rlj Doc 1 Filed 10/30/18       Entered 10/30/18 17:30:06    Page 1 of 28



Marcus A. Helt (TX 24052187)
mhelt@foley.com
Steven C. Lockhart (TX 24036981)
slockhart@foley.com
Thomas C. Scannell (TX 24070559)
tscannell@foley.com
FOLEY GARDERE
FOLEY & LARDNER LLP
2021 McKinney Avenue, Suite 1600
Dallas, TX 75201
Telephone: 214.999.3000
Facsimile: 214.999.4667

COUNSEL TO DEBTORS
REAGOR-DYKES MOTORS, LP et al.

                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                    LUBBOCK DIVISION

 In Re:                                             §
                                                    §
 Reagor-Dykes Motors, LP, et al.                    § Case No. 18-50214-rlj-11
                                                    § Jointly Administered
                                   Debtors.         §
                                                    §
 Reagor-Dykes Imports, LP,                          §
 Reagor Dykes Auto Company, LP,                     §
 Reagor-Dykes Plainview, LP,                        §
                                                    §
            Plaintiffs,                             §
                                                    §
     vs.                                            § Adversary No. (Refer to Summons)
                                                    §
 Vista Bank,                                        §
                                                    §
            Defendant.                              §

   COMPLAINT TO TURNOVER ESTATE PROPERTY, AVOID AND RECOVER
  UNAUTHORIZED POST-PETITION TRANSFERS PURSUANT TO 11 U.S.C. §§ 542,
     549, 550 AND 551, AND TO DISALLOW CLAIMS UNDER 11 U.S.C. § 502

       In accordance with Rule 7001, et seq. of the Federal Rules of Bankruptcy Procedure,

Reagor-Dykes Imports, LP (“RDI”);         Reagor Dykes Auto Company, LP (“RDAC”);       and

Reagor-Dykes Plainview, LP (“RDP”); (collectively, “Plaintiffs”), as debtors and debtors-in-

possession in the above-styled and captioned cases (the “Bankruptcy Cases”), file this



COMPLAINT                                                                            PAGE 1
  Case 18-05005-rlj Doc 1 Filed 10/30/18         Entered 10/30/18 17:30:06         Page 2 of 28




complaint (the "Complaint") to turnover property of the estate, avoid certain obligations and

recover certain transfers against Vista Bank (the "Defendant"), to disallow any claims held by

Defendant and recover compensatory damages for Defendant’s willful violations of the

automatic stay. In support of this Complaint, Plaintiffs allege, upon information and belief and

subject to proof, the following.

                                           I.
                                   NATURE OF THE CASE

        1.     Plaintiffs seek to compel Defendant, pursuant to section 542 of the Bankruptcy

Code, to turn over to Plaintiffs the exclusive physical possession, dominion and control of all

estate property unlawfully in Defendant’s possession, including, without limitation, all post-

Petition Date deposits, cash and cash equivalents currently under Defendant’s possession,

dominion and/or control.

        2.     Plaintiffs seek to avoid and recover from Defendant certain transfers made in

violation of sections 549, 550 and 551 of the Bankruptcy Code, including any and all transfers

that were made after Plaintiffs commenced the Bankruptcy Cases and which transfers were not

authorized by the Bankruptcy Code or this Court.

        3.     Plaintiffs object to and seek to disallow, pursuant to sections 502(d) and (j) of the

Bankruptcy Code, any claim that Defendant has filed or asserted against any one or more of the

Plaintiffs in the Bankruptcy Cases or that has been, or may be, scheduled in favor of Defendant.

Plaintiffs do not waive but hereby reserve all of their respective rights to withhold any and all

distributions, transfers or other forms of payment on account of any such claims for any reason,

including, but not limited to, any reason set forth in sections 502(a) through (j) of the Bankruptcy

Code.




COMPLAINT                                                                                   PAGE 2
  Case 18-05005-rlj Doc 1 Filed 10/30/18          Entered 10/30/18 17:30:06      Page 3 of 28



       4.      Plaintiffs seek to recover from Defendant all compensatory damages suffered by

Plaintiffs as a result of Defendant’s willful automatic stay violations. Defendant’s unlawful

control over estate property has damaged Plaintiffs’ ability to reorganize within these

Bankruptcy Cases. The post-Petition Date funds unlawfully retained by Defendant should have

been delivered to Plaintiffs and made available for Plaintiffs’ use in accordance with the

Bankruptcy Code and Court orders. Defendant is liable for all actual damages sustained by

Plaintiffs as a result of Defendant’s willful automatic stay violations.


                                            II.
                                 JURISDICTION AND VENUE

       5.      Pursuant to 28 U.S.C. §§ 157 and 1334(b), this Court has subject matter

jurisdiction over this adversary proceeding, which arises under title 11, arises in and relates to

those certain cases under title 11 currently pending in the United States Bankruptcy Court for the

Northern District of Texas, Lubbock Division (the "Court"), captioned In re Reagor-Dykes

Motors, LP, et al., Jointly Administered under Case No. 18-50214-11 (RLJ).

       6.      The legal predicates for the relief requested in this adversary proceeding are

§§ 105, 362, 363, 502, 541, 549, 550 and 551 of title 11 of the United States Code, 11 U.S.C. §§

101, et seq. (the “Bankruptcy Code”), Rules 3007, 7001(1), and 7003 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and the Local Bankruptcy Rules for the

United States Bankruptcy Court for the Northern District of Texas (the “Local Rules”).

       7.      This adversary proceeding is a "core" proceeding to be heard and determined by

the Court pursuant to 28 U.S.C. § 157(b)(2) and the Court may enter final orders for matters

contained herein.

       8.      Venue is proper in the Northern District of Texas pursuant to 28 U.S.C. § 1409.




COMPLAINT                                                                                 PAGE 3
  Case 18-05005-rlj Doc 1 Filed 10/30/18         Entered 10/30/18 17:30:06           Page 4 of 28



                                              III.
                                            PARTIES

       9.      Each Plaintiff is a limited partnership formed under the laws of the State of Texas.

Each Plaintiff operates at a principal place of business located within the State of Texas. Each

Plaintiff is authorized to transact business within the State of Texas. Each Plaintiff currently

operates and manages its business as a “debtor-in-possession” pursuant to §§ 1107 and 1108 of

the Bankruptcy Code. Plaintiffs are the exclusive entities authorized with standing and capacity,

among other things, to prosecute, settle, dismiss, abandon, or otherwise dispose of the assets of

the bankruptcy Estates (as defined below) in these Bankruptcy Cases, including, without

limitation, the claims and causes of action asserted in this adversary proceeding.

       10.     Upon information and belief, Defendant is a depository banking and lending

institution domiciled in the State of Texas.     In the State of Texas, Defendant maintains a

registered agent located at: Attention: Gene McLaughlin, 901 Main Street, Ralls, Texas 79357,

which Defendant may be served with process at such location. Defendant operates as an insured

financial depository institution with its principal place of business in the State of Texas.

Pursuant to Rule 7004(h) of the Bankruptcy Rules, service of process in this adversary

proceeding may be made on Defendant by mailing a copy of the summons and Complaint via

first class mail prepaid to Defendant’s attorney of record appearing on behalf of Defendant in the

Bankruptcy Cases. By the nature of Plaintiffs’ claims against Defendant, the Court has personal

jurisdiction over Defendant in this adversary proceeding. Defendant is named as a party in this

action in the proper capacity as a member of the Federal Reserve System registered with the

Federal Deposit Insurance Corporation as an insured financial depository institution.




COMPLAINT                                                                                   PAGE 4
    Case 18-05005-rlj Doc 1 Filed 10/30/18            Entered 10/30/18 17:30:06            Page 5 of 28



                                              IV.
                                     FACTUAL BACKGROUND

        A. Bankruptcy Proceedings

        11.     On August 1, 2018 (“Petition Date”), each Plaintiff filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The respective Plaintiffs’ bankruptcy cases are

jointly-administered cases1 in the United States Bankruptcy Court for the Northern District of

Texas with their respective their bankruptcy estates (the “Estates”) pending before the Court.

        12.     Collectively, Debtors (along with two (2) non-debtor affiliates) operate eight (8)

dealerships with thirteen (13) locations – twelve (12) in West Texas and one (1) in Dallas – as a

consolidated group (collectively, the “Dealerships”).

        13.     On August 30, 2018, BlackBriar Advisors, L.L.P. (“BlackBriar”) was approved

on a final basis by the Court as Chief Restructuring Officer of Debtors.

        14.     On August 30, 2018, this Court approved Mullin Hoard & Brown, L.L.P.’s

withdrawal as counsel to Debtors effective as of August 21, 2018.

        15.     Subject to this Court’s approval, Debtors retained the undersigned as

(replacement) counsel, effective as of August 22, 2018. On September 10, 2018, Debtors filed

that certain Application for an Order Pursuant to 11 U.S.C. § 327(a) and Rules 2014 and 2016 of

the Federal Rules of Bankruptcy Procedure Authorizing Employment and Retention of Foley

Gardere, Foley & Lardner LLP, as Counsel to the Debtors and Debtors-in-Possession Effective

August 22, 2018 [Docket No. 254].




1
 In addition to RDI, RDAC, and RDP, the other debtors in the Jointly Administered Bankruptcy Cases are Reagor-
Dykes Motors, LP (“RDM”) (Case No. 18-50214); Reagor-Dykes Amarillo, LP (“RDA”) (Case No. 18-50216); and
Reagor-Dykes Floydada, LP (“RDF”) (Case No. 18-50219) (collectively, the “Debtors”).




COMPLAINT                                                                                             PAGE 5
    Case 18-05005-rlj Doc 1 Filed 10/30/18           Entered 10/30/18 17:30:06          Page 6 of 28



        16.     On October 9, 2018, the Court entered its Order Authorizing Application for an

Order Pursuant to 11 U.S.C. § 327(a) and Bankruptcy Rules 2014 and 2016 Authorizing

Employment and Retention of Foley Gardere, Foley & Lardner LLP as Counsel to Debtors and

Debtors-in-Possession Effective August 22, 2018 [Docket No. 347].

        17.     Prior to the Bankruptcy Cases, Debtors owned and operated the automotive

Dealerships in the State of Texas, with approximately 700 employees and over $800 million in

sales – currently, Debtors have approximately 113 employees.

        18.     In late July 2018, Ford Motor Credit Company LLC (“Ford”) sued the Debtors,2

requesting, among other things, sequestration of certain assets belonging to Debtors. Ford’s

lawsuit against Debtors is currently stayed under 11 U.S.C. § 362(a) and remains pending before

the United States District Court for the Northern District of Texas, Lubbock Division, as Case

Number 5:18-cv-00186-C (“Ford Litigation”).

        19.     In the Ford Litigation, Ford alleges that Debtors and their principals defaulted on

those certain commercial floor plan financing agreements and breached the same by: (i) selling

vehicles “out of trust”, (ii) failing to make required payments to Ford as and when due,

(iii) submitting false or inaccurate information to Ford, and (iv) obtaining financing from Ford

under false pretenses. In response to the Ford Litigation, Debtors filed the Bankruptcy Cases to

provide an adequate opportunity to investigate the Ford Litigation allegations and preserve the

value of Debtors’ ongoing business operations.




2
 The named defendants in the Ford Litigation are: RDA, RDAC, Reagor-Dykes II, L.L.C., RDF, RDI, Reagor Auto
Mall I, L.L.C., RDM, RDP, Reagor-Dykes III, L.L.C., Bart Reagor and Rick Dykes.




COMPLAINT                                                                                         PAGE 6
  Case 18-05005-rlj Doc 1 Filed 10/30/18        Entered 10/30/18 17:30:06      Page 7 of 28



       B. Plaintiffs’ Cash Management System

       20.     Prior to the Petition Date, one or more of the Plaintiffs maintained the below

depository bank accounts with Defendant (the “Pre-Petition Accounts”).

        Account Number                     Account                   Account Holder

             xxx3387                       Checking                       RDAC

             xxx6693                       Checking                       RDAC

             xxx3409                       Checking                         RDI

             xxx2788                       Checking                        RDP

             xxx3395                       Checking                        RDP

             xxx2723                        Savings                       RDAC

             xxx9343                        Savings                         RDI

             xxx6842                        Savings                        RDP



       21.     As a regular course of Plaintiffs’ pre-Petition Date business operations, certain

receivables due and payable to one or more of the Plaintiffs were deposited directly into one or

more of the Pre-Petition Accounts.

       22.     On and after the Petition Date, Plaintiffs established new bank accounts with

Prosperity Bank in accordance with the guidelines (“Guidelines”) established by the United

States Trustee’s Office (“US Trustee”) for chapter 11 debtor-in-possession bank accounts (the

“DIP Accounts”):

         Account Number                    Account                   Account Holder

             xxxxx1290                      Payroll                       RDAC

             xxxxx1355                     Operating                      RDAC




COMPLAINT                                                                                PAGE 7
    Case 18-05005-rlj Doc 1 Filed 10/30/18             Entered 10/30/18 17:30:06             Page 8 of 28



              xxxxx8134                            Payroll                              RDP

              xxxxx8126                           Operating                             RDP

              xxxxx1436                           Operating                             RDI

              xxxxx1428                            Payroll                              RDI



        23.      On August 30, 2018, the Court entered its Third Interim Order (I) Authorizing the

Debtor to use Cash Collateral of Ford Motor Credit Company, (II) Granting Adequate

Protection for use Thereof, (II) Modifying the Automatic Stay to Allow for the Relief Requested

Herein and (IV) Continuing Final Hearing [Dkt. 192] (“Cash Collateral Order”).

        24.      The Cash Collateral Order set forth the full extent to which all of Plaintiffs’ cash

and cash equivalents received after the Petition Date may be used in connection with Plaintiffs’

ordinary course of business operations.

        25.      On and after the Petition Date, each Plaintiff provided instructions to immediately

cease and refrain from any further deposits into their respective Pre-Petition Accounts. Each

Plaintiff provided instructions for delivery of all future payments directly into the respective

Plaintiff’s DIP Accounts.        Despite Plaintiffs’ instructions, subsequent to the Petition Date,

certain third parties continued making payments on the Plaintiffs’ receivables via direct deposits

into the Pre-Petition Accounts maintained by Defendant.

        26.      The funds comprising the post-Petition Date deposits, transfers and/or credits

maintained by Defendant in the Pre-Petition Accounts (“Post-Petition Deposits”)3 are property

of Plaintiffs’ bankruptcy Estates under 11 U.S.C. § 541(a).




3
  As used herein, the defined term of “Post-Petition Deposits” means all cash and cash equivalents deposited,
transferred and/or credited in the Pre-Petition Accounts on and after the Petition Date, specifically including,



COMPLAINT                                                                                              PAGE 8
  Case 18-05005-rlj Doc 1 Filed 10/30/18                   Entered 10/30/18 17:30:06               Page 9 of 28



         27.      The Post-Petition Deposits do not comply with the terms of the Cash Collateral

Order. The Cash Collateral Order does not permit the Post-Petition Deposits to be maintained by

Defendant in the Pre-Petition Accounts. All Post-Petition Deposits must be maintained in the

DIP Accounts and used strictly in accordance with the terms of the Cash Collateral Order.

         28.      The Post-Petition Deposits violate the US Trustee’s Guidelines requiring all of the

Plaintiffs’ post-Petition Date deposits, credits and revenue generated to be held in the DIP

Accounts.

         29.      The Court has not entered any order authorizing the Post-Petition Deposits. As

such, the Post-Petition Deposits are not “authorized” by the Court under 11 U.S.C. § 549.

         30.      The Defendant is currently in possession, custody, dominion and control of the

Post-Petition Deposits.

         31.      The Post-Petition Deposits are avoidable and recoverable as unauthorized post-

petition transfers under 11 U.S.C. §§ 549, 550, and 551.

         32.      As an entity in possession of estate property under 11 U.S.C. § 541, Defendant is

required under 11 U.S.C. § 542 to turnover to Plaintiffs all funds comprising the Post-Petition

Deposits (as property of the bankruptcy Estates) to the DIP Accounts.

         33.      As the “transferee” of avoidable and recoverable transfers, Defendant is required

under 11 U.S.C. §§ 549, 550 and 551 to return to Plaintiffs (via transfer to Plaintiffs’ DIP

Accounts) all funds comprising the Post-Petition Deposits.

         34.      Plaintiffs have demanded that Defendant transfer all funds deposited and/or

credited in the Pre-Petition Accounts on and after the Petition Date, including the Post-Petition



without limitation, the specific transfers set forth on Exhibit A hereto under the table heading entitled “Post-Petition
Deposits”.




COMPLAINT                                                                                                     PAGE 9
 Case 18-05005-rlj Doc 1 Filed 10/30/18          Entered 10/30/18 17:30:06       Page 10 of 28



Deposits, into the DIP Accounts. Defendant has failed and refused, and continues to fail and

refuse, to transfer the Post-Petition Deposits to DIP Accounts.

       35.     Defendant has not released any of the Post-Petition Deposits to Plaintiffs.

       36.     Under 11 U.S.C. § 362(a)(3), Defendant has willfully violated the automatic stay

by knowingly retaining possession of, and intentionally exercising control over, property of the

Plaintiffs’ bankruptcy Estates.

       37.     Plaintiffs have sustained actual damages as a result of Defendant’s willful stay

violations. Plaintiffs have not had access to their cash proceeds in Defendant’s possession,

which has limited Plaintiffs’ cash flow since the Petition Date. The diminished use of cash flow

has damaged Plaintiffs’ ability to maximize business operations during the pendency of these

Bankruptcy Cases. Defendant is liable for the actual damages sustained by Plaintiffs arising from

Defendant’s unlawful control over the Post-Petition Deposits and corresponding restriction of

Plaintiffs’ post-Petition Date cash flow.

       C. Plaintiffs’ Investigation

       38.     Plaintiffs’ investigation of the fraud allegations raised in the Ford Litigation is

ongoing. Included within Plaintiffs’ investigation is the extent of Defendant’s involvement in the

fraudulent activities alleged by Ford. The extent of Defendant’s potential involvement and

liability remains undetermined at this time. To the extent Defendant’s liability exceeds the

balance of Defendant’s claims against Plaintiffs’ bankruptcy Estates, Defendant will not hold an

enforceable right to payment against the Estates under 11 U.S.C. § 502(d). Without an

enforceable right to payment, no debt would exist and Defendant cannot hold a “claim” as

defined under 11 U.S.C. § 101(5). Without a “claim” against Plaintiffs, any and all security

interests pledged to secure such nonexistent debt will also cease to exist.




COMPLAINT                                                                                    PAGE 10
 Case 18-05005-rlj Doc 1 Filed 10/30/18          Entered 10/30/18 17:30:06         Page 11 of 28



       39.     Through this adversary proceeding and pursuant to Rule 3007(b) of the

Bankruptcy Rules, Plaintiffs object to and seek to disallow any and all portions of Defendant’s

claims against the Estates, both secured and unsecured, during the ongoing investigation of

Defendant’s involvement and potential liability for the fraud allegations raised in the Ford

Litigation.


                                             V.
                                     CLAIMS FOR RELIEF

                                         COUNT I
                     Turnover of Property of the Estate —11 U.S.C. § 542

       40.     Plaintiffs re-allege and incorporate by reference the preceding paragraphs of the

Complaint.

       41.     The Post-Petition Deposits represent the cash proceeds of receivables and other

property interests owned by Plaintiffs.     Plaintiffs’ receivables were property of the Estates

pursuant to 11 U.S.C. §§ 541(a)(1), (7). Plaintiffs’ property interests in the credits deposited into

the Pre-Petition Accounts are property of the Estates pursuant to 11 U.S.C. §§ 541(a)(1), (7). As

such, the Post-Petition Deposits are property of the Estates under 11 U.S.C. §§ 541(a)(6), (7).

       42.     Defendant is in possession, custody and control of the Post-Petition Deposits.

       43.     Defendant is not authorized to have possession, custody or control of the Post-

Petition Deposits.

       44.     The Post-Petition Deposits must be used in accordance with the Cash Collateral

Order pursuant to 11 U.S.C. § 363 to finance the working capital needs of Plaintiffs’ ordinary

course of business operations during the pendency of these Bankruptcy Cases.

       45.     The Post-Petition Deposits have more than inconsequential value to Plaintiffs’

Estates because the amount of the Post-Petition Deposits exceeds $1,320,434.32. These funds




COMPLAINT                                                                                    PAGE 11
 Case 18-05005-rlj Doc 1 Filed 10/30/18            Entered 10/30/18 17:30:06       Page 12 of 28



must be used to finance Plaintiffs’ administration of the Estates in these Bankruptcy Cases.

Without access to such funds, Plaintiffs will incur unnecessary costs and additional expenses to

administer the Estates in these Bankruptcy Cases.

       46.       Accordingly, Defendant is required to turnover exclusive physical possession,

custody, dominion and control of the Post-Petition Deposits to Plaintiffs via transfer of the Post-

Petition Deposits into Plaintiffs’ DIP Accounts.

       47.       All conditions precedent to the bringing of this action have been performed or

have occurred.

                                        COUNT II
             Avoidance of Unauthorized Post-Petition Transfers —11 U.S.C. § 549

       48.       Plaintiffs re-allege and incorporate by reference the preceding paragraphs of the

Complaint.

       49.       The Post-Petition Deposits represent the cash proceeds of receivables and other

property interests owned by Plaintiffs.      Plaintiffs’ receivables were property of the Estates

pursuant to 11 U.S.C. §§ 541(a)(1), (7). Plaintiffs’ property interests in the credits deposited into

the Pre-Petition Accounts are property of the Estates pursuant to 11 U.S.C. §§ 541(a)(1), (7). As

such, the Post-Petition Deposits are property of the Estates under 11 U.S.C. §§ 541(a)(6), (7).

       50.       The Post-Petition Deposits were delivered to the Pre-Petition Accounts

maintained by Defendant after the Petition Date.

       51.       Defendant is the recipient of the Post-Petition Deposits.

       52.       Defendant is currently in possession, custody and control of the Post-Petition

Deposits.

       53.       Despite demand being made, Defendant refuses to provide Plaintiffs access to the

funds comprising the Post-Petition Deposits. Defendant intends to use the Post-Petition Deposits



COMPLAINT                                                                                    PAGE 12
 Case 18-05005-rlj Doc 1 Filed 10/30/18           Entered 10/30/18 17:30:06         Page 13 of 28



to offset and/or recoup against Defendant’s alleged pre-Petition Date claims against Plaintiffs’

Estates.

       54.       As the direct recipient of the Post-Petition Deposits, Defendant is a “transferee”

of the Post-Petition Deposits because the same are transfers from third parties to Defendant’s

dominion and control.

       55.       Defendant’s receipt of the Post-Petition Deposits constitutes one or more

“transfers” that occurred without Court authorization.

       56.       The Court did not authorize Defendant’s receipt of the Post-Petition Deposits.

       57.       The Post-Petition Deposits held by Defendant in the Pre-Petition Accounts violate

the US Trustee’s Guidelines.

       58.       Defendant’s possession and intended use of the Post-Petition Deposits violates the

terms of the Court’s Cash Collateral Order.

       59.       The Post-Petition Deposits must be used strictly in accordance with the terms of

the Court’s Cash Collateral Order.

       60.       Pursuant to the Cash Collateral Order, Plaintiffs must be provided access to the

Post-Petition Deposits to finance the working capital needs of Plaintiffs’ ordinary course of

business operations during the pendency of these Bankruptcy Cases.

       61.       As a result of the foregoing, pursuant to 11 U.S.C. § 549(a), Plaintiffs are entitled

to judgment (a) avoiding all of the Post-Petition Deposits, (b) directing that each of the Post-

Petition Deposits be set aside, and (c) awarding the Plaintiffs such other and further relief that is

just and proper.

       62.       All conditions precedent to the bringing of this action have been performed or

have occurred.




COMPLAINT                                                                                     PAGE 13
 Case 18-05005-rlj Doc 1 Filed 10/30/18          Entered 10/30/18 17:30:06       Page 14 of 28



                                        COUNT III
             Recovery and Preservation of Avoided Conveyances — 11 U.S.C. §§ 550, 551

       63.       Plaintiffs re-allege and incorporate by reference the preceding paragraphs of the

Complaint.

       64.       Plaintiffs are entitled to avoid the Post-Petition Deposits under 11 U.S.C. § 549

(collectively, the "Avoidable Transfers").

       65.       Defendant was the initial transferee of the Avoidable Transfers or the immediate

or mediate transferee of such initial transferee or the person for whose benefit the Avoidable

Transfers were made.

       66.       Pursuant to 11 U.S.C. § 550(a), Plaintiffs are entitled to recover from Defendant

an amount not less than the total aggregate balance of all the Avoidable Transfers, plus interest

thereon to the date of payment and the costs of this action.

       67.       Pursuant to 11 U.S.C. § 551, all of the Avoidable Transfers are preserved for the

benefit of Plaintiffs’ bankruptcy Estates.

       68.       All conditions precedent to the bringing of this action have been performed or

have occurred.

                                       COUNT IV
          Objection to and Disallowance of all Claims — 11 U.S.C. § 502(d) and (j)

       69.       Plaintiffs re-allege and incorporate by reference the preceding paragraphs of the

Complaint.

       70.       Pursuant to Rule 3007(b) of the Bankruptcy Rules, a party in interest shall not

include a demand for relief of a kind specified in Rule 7001 of the Bankruptcy Rules in an

objection to the allowance of a claim, but may include such objection in an adversary

proceeding. Rule 7001(8) specifies that an “adversary proceeding” includes any proceeding to




COMPLAINT                                                                                 PAGE 14
 Case 18-05005-rlj Doc 1 Filed 10/30/18          Entered 10/30/18 17:30:06     Page 15 of 28



subordinate any claim or interest. Because Plaintiffs’ objections to Defendant’s claims include a

request to equitably subordinate such claims, Plaintiffs’ objection to any and all claims of

Defendant against Plaintiffs’ bankruptcy Estates should be merged into and included within this

Adversary Proceeding.

       71.     Defendant is a transferee of transfers avoidable under section 549 of the

Bankruptcy Code, which property is recoverable and preserved under sections 550 and 551 of

the Bankruptcy Code.

       72.     Defendant has not paid the amount of the Avoidable Transfers, or turned over

such property, for which Defendant is liable under 11 U.S.C. § 550.

       73.     Pursuant to 11 U.S.C. § 502(d), any and all claims of Defendant and/or its

assignees, against Plaintiffs’ bankruptcy Estates must be disallowed until such time as Defendant

pays to Plaintiffs an amount equal to the aggregate amount of the Avoidable Transfers, plus

interest thereon and costs.

       74.     In addition, Plaintiffs’ investigation of the fraud allegations raised in the Ford

Litigation is ongoing. Included within Plaintiffs’ investigation is the extent of Defendant’s

involvement in the fraudulent activities alleged by Ford. The extent of Defendant’s potential

involvement and liability remains undetermined at this time. To the extent Defendant’s liability

exceeds the balance of Defendant’s claims against Plaintiffs’ bankruptcy Estates, Defendant will

not hold an enforceable right to payment against the Estates under 11 U.S.C. § 502(d). Without

an enforceable right to payment, no debt would exist and Defendant cannot hold a “claim” as

defined under 11 U.S.C. § 101(5). Without a “claim” against Plaintiffs, any and all security

interests pledged to secure such nonexistent debt will also cease to exist.




COMPLAINT                                                                                PAGE 15
 Case 18-05005-rlj Doc 1 Filed 10/30/18          Entered 10/30/18 17:30:06       Page 16 of 28



         75.     Through this adversary proceeding and pursuant to Rule 3007(b) of the

Bankruptcy Rules, Plaintiffs object to, seek to disallow, and seek to withhold any distributions to

Defendant, and seek to prevent Defendant from enforcing any and all portions of Defendant’s

alleged claims against the Estates, both secured and unsecured, until such time as

(i) Plaintiffs’ investigation against Defendant is concluded and (ii) Defendant pays to Plaintiffs

an amount equal to the aggregate amount of the Avoidable Transfers, plus interest thereon and

costs.

         76.     Pursuant to 11 U.S.C. § 502(j), any and all claims of Defendant and/or its

assignee(s) against Plaintiffs’ bankruptcy Estates previously allowed, if any, must be

reconsidered and disallowed until such time as (i) Plaintiffs’ investigation against Defendant is

concluded and (ii) Defendant pays to Plaintiffs an amount equal to the aggregate amount of the

Avoidable Transfers, plus interest thereon and costs.

         77.     All conditions precedent to the bringing of this action have been performed or

have occurred.

                                           COUNT V
               Equitable Subordination of Defendant’s Claim(s) Against the Estates

         78.     Plaintiffs re-allege and incorporate by reference the preceding paragraphs of the

Complaint.

         79.     Subject to proof, any claim asserted by Defendant against Plaintiffs’ bankruptcy

Estates arises from inequitable conduct, including conduct described in this Complaint, which

has resulted in injury to creditors or the conferring of an unfair advantage on Defendant. This

inequitable conduct has resulted in hardship to Plaintiffs’ bankruptcy Estates and the entire

creditor body. Accordingly, pursuant to §§ 510(c)(1) and 105(a), Defendant’s claims against




COMPLAINT                                                                                  PAGE 16
 Case 18-05005-rlj Doc 1 Filed 10/30/18           Entered 10/30/18 17:30:06        Page 17 of 28



Plaintiffs’ bankruptcy Estates should be equitably subordinated to the allowed claims of

legitimate general unsecured creditors for distribution purposes.

       80.       All conditions precedent to the bringing of this action have been performed or

have occurred.


                                     COUNT VI
               Compensatory Damages for Willful Violation of Automatic Stay

       81.       Plaintiffs re-allege and incorporate by reference the preceding paragraphs of the

Complaint.

       82.       The Post-Petition Deposits represent the cash proceeds of receivables and other

property interests owned by Plaintiffs.      Plaintiffs’ receivables were property of the Estates

pursuant to 11 U.S.C. §§ 541(a)(1), (7). Plaintiffs’ property interests in the credits deposited into

the Pre-Petition Accounts are property of the Estates pursuant to 11 U.S.C. §§ 541(a)(1), (7). As

such, the Post-Petition Deposits are property of the Estates under 11 U.S.C. §§ 541(a)(6), (7).

       83.       Plaintiffs have demanded that Defendant transfer all funds deposited, specifically

including the Post-Petition Deposits, into the Pre-Petition Accounts on and after the Petition Date

into Plaintiffs’ DIP Accounts.

       84.       Defendant has failed and refused, and continues to fail and refuse, to transfer the

Post-Petition Deposits to Plaintiffs’ DIP Accounts.

       85.       Defendant has not released any of the Post-Petition Deposits to Plaintiffs.

       86.       Under 11 U.S.C. § 362(a)(3), Defendant has willfully violated the automatic stay

by knowingly retaining possession of, and intentionally exercising control over, property of

Plaintiffs’ bankruptcy Estates.




COMPLAINT                                                                                      PAGE 17
 Case 18-05005-rlj Doc 1 Filed 10/30/18           Entered 10/30/18 17:30:06       Page 18 of 28



       87.       Plaintiffs have sustained actual damages as a result of Defendant’s willful stay

violations, including, without limitation, attorneys’ fees and costs.

       88.       Plaintiffs have not had access to their cash proceeds in Defendant’s possession,

which has damaged Plaintiffs’ ability to maximize business operations during the pendency of

these Bankruptcy Cases.

       89.       Defendant is liable to Plaintiffs for compensatory damages arising from

Defendant’s unlawful control over the Post-Petition Deposits and corresponding restriction of

Plaintiffs’ post-Petition Date cash flow.

       90.       All conditions precedent to the bringing of this action have been performed or

have occurred.

                                        COUNT VII
                       Demand for Attorneys’ Fees and Recovery of Costs

       91.       Plaintiffs re-allege and incorporate by reference the preceding paragraphs of the

Complaint.

       92.       Plaintiffs had to retain attorneys to prepare, file, and prosecute this action, and

have incurred fees and expenses in connection therewith.

       93.       Based on the facts and circumstances surrounding Defendant’s willful and

intentional acts described herein, it is equitable and just that Plaintiffs recover for costs and

reasonable legal fees. Accordingly, Plaintiffs seek recovery of costs, including reasonable

attorneys’ fees and legal expenses incurred by Plaintiffs in connection with the preparation and

filing of all pleadings in this case and in prosecuting the same.

       94.       All conditions precedent to the bringing of this action have been performed or

have occurred.




COMPLAINT                                                                                   PAGE 18
 Case 18-05005-rlj Doc 1 Filed 10/30/18         Entered 10/30/18 17:30:06        Page 19 of 28



                                         VI.
                                RESERVATION OF RIGHTS

       95.     During this Adversary Proceeding, Plaintiffs may learn through discovery or

otherwise of additional facts and circumstances regarding the relationships among Plaintiffs, any

other Debtor parties and/or their affiliates, Defendant and other third parties that were unknown

to Plaintiffs as of the date of this Complaint. The allegations in this Complaint are formed on

Plaintiffs’ ongoing investigation to date regarding the transactions evidenced by Plaintiffs’ books

and records.

       96.     Plaintiffs reserve all rights to supplement and amend this Complaint, including,

without limitation, the right to (a) further state/allege/aver information regarding the Ford

Litigation; (b) seek to avoid additional obligations, transfers and conveyances; (c) seek to

recover additional transfers; (d) modify, add, subtract, revise and/or otherwise amend the parties;

(e) allege additional defendant parties; and/or (f) allege additional causes of action that may

become known to Plaintiffs at any time during this Adversary Proceeding through discovery or

otherwise, and for the all such amendments to this Complaint to relate back to the same.


                                           VII.
                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request that this Court grant the following relief against

Defendant:

       A. Judgment in favor of Plaintiffs and against Defendant ordering Defendant to turnover
          exclusive physical possession, dominion and control over all property of the estate in
          Defendant’s possession, specifically including, without limitation, all Post-Petition
          Deposits, pursuant to 11 U.S.C. § 542, plus interest from the date of demand at the
          maximum legal rate and to the fullest extent allowed by applicable law, together with
          the costs and expenses of this action including, without limitation, attorneys' fees;

       B. Judgment in favor of Plaintiffs and against Defendant, avoiding all of the Avoidable
          Transfers, preserving all of the Avoidable Transfers for the benefit of Plaintiffs’
          bankruptcy Estates, and directing Defendant to return to Plaintiffs the amount of the


COMPLAINT                                                                                  PAGE 19
 Case 18-05005-rlj Doc 1 Filed 10/30/18           Entered 10/30/18 17:30:06            Page 20 of 28



            Avoidable Transfers, pursuant to 11 U.S.C. §§ 549, 550(a) and/or 551, plus interest
            from the date of demand at the maximum legal rate and to the fullest extent allowed
            by applicable law, together with the costs and expenses of this action including,
            without limitation, attorneys' fees;

      C. Judgment in favor of Plaintiffs and against Defendant, directing and ordering
         Defendant, or any immediate or mediate transferee thereof, to turnover to Plaintiffs
         the full amount or value of all avoidable transfers received by Defendant including,
         without limitation, any and all Avoidable Transfers, or any immediate or mediate
         transferee of Defendant, pursuant to 11 U.S.C. § 550;

      D. Awarding judgment against Defendant in Plaintiffs’ favor in an amount equal to:

               (i)     the full amount of all Avoidable Transfers received by Defendant (and any
                       other avoided transfers discovered after the date of this Complaint);

               (ii)    in addition to and without limiting the foregoing (to the extent not
                       duplicative), the full amount of all compensatory and actual damages
                       suffered by Plaintiffs as a result of Defendant’s willful violation of the
                       automatic stay by unlawfully retaining, withholding and exercising control
                       over property of Plaintiffs’ bankruptcy Estates, including, without
                       limitation, the Post-Petition Deposits;

               (iii)   pre-judgment interest at the maximum legal rate running from the time of
                       such transfers were made until the date of judgment herein;

               (iv)    post-judgment interest at the maximum legal rate running from the date of
                       judgment herein until the date the judgment is paid in full; and

               (v)     all legal fees and costs incurred by Plaintiffs in this suit;

      E. Judgment in favor of Plaintiffs and against Defendant disallowing, withholding
         distribution on, and staying enforcement of any and all portions of any and all claims
         in favor of Defendant against the Estates, both secured and unsecured (administrative,
         priority, general unsecured, or otherwise): (i) held by Defendant, (ii) previously
         allowed, if any, in favor of Defendant, (iii) filed by Defendant against Plaintiffs’
         bankruptcy Estates, and/or (iv) otherwise scheduled or listed in Defendant’s favor
         until (y) Plaintiffs’ investigation of Defendant is concluded (and only to the extent
         such investigation conclusively establishes that Defendant’s claims, if any, against the
         Estates are allowed in an amount in excess of Defendant’s liability, if any, to the
         Estates), and (z) Defendant returns the full balance of the Avoidable Transfers, plus
         interest thereon and costs, to Plaintiff pursuant to 11 U.S.C. § 502(d) and (j);

      F. Directing and ordering that Defendant’s allowed claims against Plaintiffs’ bankruptcy
         Estates, if any, are subordinated to all claims held by the general unsecured creditors
         of Plaintiffs’ bankruptcy Estates; and




COMPLAINT                                                                                      PAGE 20
 Case 18-05005-rlj Doc 1 Filed 10/30/18    Entered 10/30/18 17:30:06     Page 21 of 28



      G. Awarding Plaintiffs such other and further relief that this Court deems just and
         proper.

DATED: October 30, 2018                 Respectfully submitted by:


                                        /s/ Marcus A. Helt
                                        Marcus A. Helt (TX 24052187)
                                        mhelt@foley.com
                                        Steven C. Lockhart (TX 24036981)
                                        slockhart@foley.com
                                        Thomas C. Scannell (TX 24070559)
                                        tscannell@foley.com
                                        FOLEY GARDERE
                                        FOLEY & LARDNER LLP
                                        2021 McKinney Avenue, Suite 1600
                                        Dallas, TX 75201
                                        Telephone: 214.999.3000
                                        Facsimile: 214.999.4667

                                        COUNSEL TO PLAINTIFFS




COMPLAINT                                                                         PAGE 21
    Case 18-05005-rlj Doc 1 Filed 10/30/18                 Entered 10/30/18 17:30:06               Page 22 of 28



                                                      Exhibit A

                                          List of Avoidable Transfers

                                        Unauthorized Post-Petition Deposits
      Date           Amount                       Account                                    Transfer4
    8/6/2018         $927.72              RDAC Checking xxx3387                         Miscellaneous Credit
                                                                                     Rvse Payment on BL #73443

    9/28/2018          $2.33                RDAC Savings xxx2723                            Interest Credit
                                                                                           Interest Payment

    8/6/2018          $359.83               RDAC Savings xxx2723                        Miscellaneous Credit
                                                                                     Rvse Payment on BL #73443

    8/29/2018        $5,748.74              RDP Checking xxx2788                       Miscellaneous Credit
                                                                                   AC-Reserve Disburs-DLR Trans

    8/20/2018         $231.90               RDP Checking xxx2788                       Miscellaneous Credit
                                                                                   AC-Zurich American-Payments

    8/20/2018         $168.01               RDP Checking xxx2788                       Miscellaneous Credit
                                                                                   AC-Zurich American-Payments

    8/17/2018         $352.98               RDP Checking xxx2788                       Miscellaneous Credit
                                                                                   AC-Zurich American-Payments

    8/16/2018         $345.28               RDP Checking xxx2788                       Miscellaneous Credit
                                                                                     AC-TSYS-Transfirst-BKCD
                                                                                     STLMT543684555779198
                                                                                         Reagor Dykes T

    8/14/2018         $704.61               RDP Checking xxx2788                       Miscellaneous Credit
                                                                                   AC-Zurich American-Payments

    8/14/2018         $655.68               RDP Checking xxx2788                       Miscellaneous Credit
                                                                                     AC-TSYS-Transfirst-BKCD
                                                                                     STLMT543684555779198
                                                                                         Reagor Dykes T




4
 Plaintiffs have requested multiple times for the official account statements showing all activity in the Pre-Petition
Accounts since the Petition Date. Defendant has failed and refused, and continues to fail and refuse, to provide
Plaintiffs with the account statements for their Pre-Petition Accounts. The Transfer detail provided herein was
obtained from the Defendant’s password protected online banking portal for Plaintiffs’ Pre-Petition Accounts. The
descriptions of the Transfers provided herein are described in identical fashion to the fullest extent of all information
available through Defendant’s online banking portal.



COMPLAINT                                                                                                     EXHIBIT A
 Case 18-05005-rlj Doc 1 Filed 10/30/18   Entered 10/30/18 17:30:06    Page 23 of 28



 8/14/2018     $301.57         RDP Checking xxx2788          Miscellaneous Credit
                                                           AC-TSYS-Transfirst-BKCD
                                                           STLMT543684555779198
                                                               Reagor Dykes T

 8/14/2018     $135.91         RDP Checking xxx2788          Miscellaneous Credit
                                                           AC-TSYS-Transfirst-BKCD
                                                           STLMT543684555779198
                                                               Reagor Dykes T

 8/13/2018    $1,362.00        RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Zurich American-Payments

 8/13/2018     $182.25         RDP Checking xxx2788          Miscellaneous Credit
                                                           AC-TSYS-Transfirst-BKCD
                                                           STLMT543684555779198
                                                               Reagor Dykes T

 8/10/2018     $297.97         RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Zurich American-Payments

 8/10/2018     $171.50         RDP Checking xxx2788          Miscellaneous Credit
                                                           AC-TSYS-Transfirst-BKCD
                                                           STLMT543684555779198
                                                               Reagor Dykes T

 8/9/2018      $351.97         RDP Checking xxx2788          Miscellaneous Credit
                                                           AC-TSYS-Transfirst-BKCD
                                                           STLMT543684555779198
                                                               Reagor Dykes T

 8/9/2018      $351.97         RDP Checking xxx2788           Miscellaneous Credit
                                                           AC-TSYS-Transfirst-BKCD
                                                            STLMT543684555779198
                                                                 Reagor Dykes T
                                                          (Reference Number 20004674)

 8/8/2018     $48,134.69       RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Loan Funding – DLR Trans

 8/8/2018      $894.81         RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Zurich American-Payments

 8/7/2018     $21,492.26       RDP Checking xxx2788           Miscellaneous Credit
                                                         AC-Santander Consum-Direct Pay
                                                                **102329835**
                                                             JTMZFREVXJJ19192

 8/7/2018     $1,665.21        RDP Checking xxx2788          Miscellaneous Credit
                                                           AC-TSYS-Transfirst-BKCD
                                                           STLMT543684555779198
                                                               Reagor Dykes T




COMPLAINT                                                                      EXHIBIT A
 Case 18-05005-rlj Doc 1 Filed 10/30/18   Entered 10/30/18 17:30:06    Page 24 of 28



 8/6/2018     $33,690.89       RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Loan Funding – DLR Trans

 8/6/2018     $3,142.49        RDP Checking xxx2788          Miscellaneous Credit
                                                           AC-TSYS-Transfirst-BKCD
                                                           STLMT543684555779198
                                                               Reagor Dykes T

 8/3/2018     $92,252.97       RDP Checking xxx2788           Miscellaneous Credit
                                                         AC-U.S. Bank N.A. – Lease ACH

 8/3/2018     $26,683.62       RDP Checking xxx2788           Miscellaneous Credit
                                                         AC-TD Auto Finance – CCC Entry

 8/3/2018     $26,499.83       RDP Checking xxx2788           Miscellaneous Credit
                                                           AC-CAF - Houston – Dealers

 8/3/2018     $20,402.00       RDP Checking xxx2788          Miscellaneous Credit
                                                        AC-AmeriCredit Fina – Loan Fundi

 8/3/2018     $12,627.65       RDP Checking xxx2788           Miscellaneous Credit
                                                         AC-Santander Consum-Direct Pay
                                                                **102047297**
                                                             5YFBURHE4EP02643

 8/3/2018     $6,111.12        RDP Checking xxx2788           Miscellaneous Credit
                                                         AC-SunTrust LN 656 – DLR DISB

 8/3/2018     $2,991.60        RDP Checking xxx2788           Miscellaneous Credit
                                                             AC-Chase – Dealer RSV

 8/3/2018      $545.00         RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Zurich American-Payments

 8/3/2018      $451.00         RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Zurich American-Payments

 8/3/2018      $223.00         RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Zurich American-Payments

 8/3/2018      $84.01          RDP Checking xxx2788          Miscellaneous Credit
                                                           AC-TSYS-Transfirst-BKCD
                                                           STLMT543684555779198
                                                               Reagor Dykes T

 8/2/2018     $59,000.00       RDP Checking xxx2788           Miscellaneous Credit
                                                                 Credit Memo

 8/2/2018     $51,936.84       RDP Checking xxx2788           Miscellaneous Credit
                                                            AC-MUSA Auto Finance –
                                                             ORGNTN600-101758




COMPLAINT                                                                       EXHIBIT A
 Case 18-05005-rlj Doc 1 Filed 10/30/18   Entered 10/30/18 17:30:06     Page 25 of 28



 8/2/2018     $30,106.44       RDP Checking xxx2788           Miscellaneous Credit
                                                            AC-MUSA Auto Finance –
                                                             ORGNTN600-101723

 8/2/2018     $19,627.86       RDP Checking xxx2788           Miscellaneous Credit
                                                         AC-Santander Consum-Direct Pay
                                                                **102282473**
                                                              JTEBU5JR5F525133

 8/2/2018     $19,250.00       RDP Checking xxx2788           Miscellaneous Credit
                                                            AC-Toyota-CMMRMR*I
                                                            V*VIN#2T3RFREV0JW8

 8/2/2018     $16,545.75       RDP Checking xxx2788           Miscellaneous Credit
                                                             AC-AmeriCredit Fina –
                                                                  Loan Fundi

 8/2/2018     $15,205.48       RDP Checking xxx2788           Miscellaneous Credit
                                                            AC-Foursight – Elec – CR

 8/2/2018     $6,739.24        RDP Checking xxx2788           Miscellaneous Credit
                                                             AC-Lubbock National –
                                                           Payment NTE*July Reserve
                                                                 Disbursement

 8/2/2018      $513.28         RDP Checking xxx2788          Miscellaneous Credit
                                                           AC-TSYS-Transfirst-BKCD
                                                           STLMT543684555779198
                                                               Reagor Dykes T

 8/2/2018      $255.18         RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Zurich American-Payments

 8/2/2018      $155.00         RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Zurich American-Payments

 8/1/2018     $77,698.00       RDP Checking xxx2788               Returned Item
                                                                 Returned Check
                                                                (Reference 36708)

 8/1/2018     $59,001.00       RDP Checking xxx2788               Returned Item
                                                                 Returned Check
                                                                (Reference 36739)

 8/1/2018     $15,997.29       RDP Checking xxx2788               Returned Item
                                                                 Returned Check
                                                                (Reference 36727)

 8/6/2018     $60,772.78       RDI Checking xxx3409           Miscellaneous Credit
                                                             Rvse Pymt to BL #73443

 9/10/2018     $523.16        RDAC Checking xxx6693           Miscellaneous Credit
                                                          AC-Citi Private LBL – Payment




COMPLAINT                                                                       EXHIBIT A
 Case 18-05005-rlj Doc 1 Filed 10/30/18   Entered 10/30/18 17:30:06     Page 26 of 28



 8/29/2018    $4,159.47       RDAC Checking xxx6693           Miscellaneous Credit
                                                         AC-Reserve Disburse – DLR Trans

 8/23/2018    $30,164.33       RDP Checking xxx2788           Miscellaneous Credit
                                                         AC-Santander Consum-Direct Pay
                                                                **101017294**
                                                             1FMCU0F76JUC0660

 8/23/2018    $17,758.54       RDP Checking xxx2788           Miscellaneous Credit
                                                         AC-Santander Consum-Direct Pay
                                                                **100127738**
                                                              1FADP3F22JL32182

 8/23/2018    $16,552.15       RDP Checking xxx2788           Miscellaneous Credit
                                                         AC-Santander Consum-Direct Pay
                                                                **102245661**
                                                             1FA6P8AM4F533781

 8/22/2018    $1,766.07        RDP Checking xxx2788           Miscellaneous Credit
                                                               AC-Lynx Services
                                                           EDI PYMNTSISA*00* *00*

 8/20/2018    $2,136.24        RDP Checking xxx2788           Miscellaneous Credit
                                                               AC-Lynx Services
                                                           EDI PYMNTSISA*00* *00*

 8/20/2018     $310.57         RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Zurich American-Payments

 8/20/2018     $301.69         RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Zurich American-Payments

 8/20/2018     $128.21         RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Zurich American-Payments

 8/15/2018     $309.13         RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Zurich American-Payments

 8/14/2018     $812.88         RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Zurich American-Payments

 8/14/2018     $287.17         RDP Checking xxx2788           Miscellaneous Credit
                                                                 AC-SF Mutual
                                                             A08SF0001NTE*ZZZ*
                                                            108364240KA0808137053

 8/10/2018     $93.62          RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Zurich American-Payments

 8/9/2018      $155.08         RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Zurich American-Payments




COMPLAINT                                                                       EXHIBIT A
 Case 18-05005-rlj Doc 1 Filed 10/30/18   Entered 10/30/18 17:30:06     Page 27 of 28



 8/9/2018      $150.99         RDP Checking xxx2788          Miscellaneous Credit
                                                          AC-TSYS-TransFirst – BKCD
                                                           STLMT543684555779200
                                                               Reagor Dykes T

 8/8/2018     $28,755.00       RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Loan Funding – DLR Trans

 8/7/2018     $27,352.80       RDP Checking xxx2788           Miscellaneous Credit
                                                         AC-Santander Consum-Direct Pay
                                                                **102412012**
                                                             2FMPK3G93JBC2312

 8/7/2018     $6,205.89        RDP Checking xxx2788          Miscellaneous Credit
                                                          AC-TSYS-TransFirst – BKCD
                                                           STLMT543684555779200
                                                               Reagor Dykes F

 8/7/2018      $823.96        RDAC Checking xxx6693           Miscellaneous Credit
                                                          AC-Citi Private LBL – Payment

 8/7/2018      $365.22        RDAC Checking xxx6693          Miscellaneous Credit
                                                           AC-Flagship ACC – Credits

 8/6/2018     $43,911.84      RDAC Checking xxx6693           Miscellaneous Credit
                                                        AC-Ford Motor Co – USNASA CRT

 8/6/2018     $3,968.77        RDP Checking xxx2788          Miscellaneous Credit
                                                          AC-TSYS-TransFirst – BKCD
                                                           STLMT543684555779200
                                                               Reagor Dykes F

 8/3/2018     $50,203.26      RDAC Checking xxx6693           Miscellaneous Credit
                                                         AC-TD Auto Finance – CCC Entry

 8/3/2018     $32,000.00      RDAC Checking xxx6693           Miscellaneous Credit
                                                          AC-USAA Auto Loan Payment
                                                           VIN 5LMJJ2JT0HEL00425

 8/3/2018     $5,078.60       RDAC Checking xxx6693           Miscellaneous Credit
                                                         AC-SunTrust LN 656 – DLR DISB

 8/3/2018     $4,763.52       RDAC Checking xxx6693           Miscellaneous Credit
                                                             AC-Chase – Dealer RSV

 8/3/2018     $1,448.39       RDAC Checking xxx6693          Miscellaneous Credit
                                                          AC-TSYS-TransFirst – BKCD
                                                           STLMT543684555779200
                                                               Reagor Dykes F

 8/3/2018     $1,298.42       RDAC Checking xxx6693           Miscellaneous Credit
                                                            AC-BB&T – BBT RESRV




COMPLAINT                                                                       EXHIBIT A
 Case 18-05005-rlj Doc 1 Filed 10/30/18   Entered 10/30/18 17:30:06    Page 28 of 28



 8/3/2018      $629.99        RDAC Checking xxx6693           Miscellaneous Credit
                                                        AC-FORD CREDIT – DEFTCREDIT

 8/2/2018     $67,345.99      RDAC Checking xxx6693           Miscellaneous Credit
                                                           AC-U.S. Bank – Dealer FND

 8/2/2018     $36,918.84      RDAC Checking xxx6693           Miscellaneous Credit
                                                         AC-TD Auto Finance – CCC Entry

 8/2/2018     $24,343.97      RDAC Checking xxx6693           Miscellaneous Credit
                                                          AC-Loan Funding – DLR Trans

 8/2/2018     $11,000.28      RDAC Checking xxx6693           Miscellaneous Credit
                                                                 Credit Memo

 8/2/2018     $2,426.49       RDAC Checking xxx6693          Miscellaneous Credit
                                                          AC-TSYS-TransFirst – BKCD
                                                           STLMT543684555779200
                                                               Reagor Dykes F

 8/2/2018      $293.55         RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Zurich American-Payments

 8/2/2018      $247.97         RDP Checking xxx2788           Miscellaneous Credit
                                                          AC-Zurich American-Payments

 8/1/2018     $67,769.00       RDP Checking xxx2788            RETURNED ITEM
                                                              RETURNED CHECK
                                                               (Reference 70614)

 8/1/2018     $59,930.00       RDP Checking xxx2788            RETURNED ITEM
                                                              RETURNED CHECK
                                                               (Reference 70667)

 9/28/2018      $0.64          RDP Savings xxx6842               Interest Credit
                                                                Interest Payment

 8/6/2018     $5,364.49        RDP Savings xxx6842             Miscellaneous Credit
                                                             Rvse Pymt on BL #73443

 9/28/2018      $2.27          RDI Savings xxx9343               Interest Credit
                                                                Interest Payment

 8/6/2018     $19,027.36       RDI Savings xxx9343             Miscellaneous Credit
                                                             Rvse Pymt on BL #73443

 TOTAL       $1,320,434.32




COMPLAINT                                                                          EXHIBIT A
